Citation Nr: 0914945	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  97-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right eye 
disability, claimed as vision loss.  

2.  Entitlement to service connection for left eye 
disability, claimed as vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from July 1940 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2009.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

A review of therefore discloses that service connection for 
bilateral vision loss was denied by the Board in October 
1969. A reopened claim was received in February 1996. In 
March 2000, the Board reopened the claim, and in March 2003 
denied the claim. In March 2004, the Court of Appeal for 
Veterans Claims vacated the March 2003 Board decision and 
remanded the case under the terms of a joint motion agreed to 
by both parties that same month. The issues on appeal were 
the subject of Board remands in August 2004 and June 2007. 
The case is now before the Board for final appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right 
eye disability, claimed as vision loss, is related to 
service.

2.  The probative, competent medical evidence does not 
establish a nexus between the current left eye myopic 
astigmatism, macular scar, and sclerotic cataracts, and any 
incident of service to include an in-service right eye 
injury.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, right eye disability, claimed as vision loss, was 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2008).  

2.  Left eye disorders/vision loss was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the claim of entitlement to service connection for 
right eye vision loss in light of the above-noted legal 
authority, and in light of the Board's favorable disposition 
of this matter below, the Board finds that all notification 
and development action needed to fairly resolve the claim has 
been accomplished.

As to the claim of entitlement to service connection for left 
eye vision loss, in light of the above-noted legal authority, 
VA satisfied this duty by means of a letter to the Veteran 
from the RO dated in September 2004.  In this letter, the 
Veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the Veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
Veteran the above mentioned letter in September 2004 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in 2004, his claim was readjudicated based upon all 
the evidence of record as evidenced by numerous subsequently 
dated SSOCs, to include the most recent denial of the claim 
in December 2008.  There is no indication that the 
disposition of his claims would not have been different had 
he received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in an October 2006 
letter. 

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of all available service treatment records (STRs), VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
September 2008.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2008).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The pertinent evidence of record in this case includes all 
available STRs regarding the Veteran.  These documents 
reflect that at his July 1940 enlistment examination, his 
vision was 200/100 bilaterally, corrected to 20/30.  In 1941 
and 1942, he was treated on several occasions because of 
refractive error of vision and associated complaints.  He was 
found to have poor eyesight and severe, bilateral, compound 
myopic astigmatism, which existed prior to service.  It is 
noted that he was treated for burning eyes and headaches in 
March 1942.  STRs dated in 1941 and 1942 also note that he 
had had poor vision, headaches, and pain in his eyes since 
childhood, and that he had worn glasses since he was eight 
years old.

In January 1944, during hospitalization for a condition not 
in issue, the Veteran complained of throbbing pain in the 
right eye since the previous February, when he sustained a 
black eye.  He reported that he was not hospitalized.  The 
black eye was reportedly caused by a rifle butt hitting him 
in the eye.  Examination revealed that his vision was 20/200, 
corrected to 20/40 bilaterally.  An ophthalmologist commented 
that there was no evident reason for ocular pain.  Subsequent 
STRs, to include his separation examination report, dated in 
December 1945, were negative for a right eye injury.  At 
separation, his uncorrected vision was 20/200 bilaterally, 
corrected to 20/40 on the right and 20/50 on the left.

The Veteran claims that in 1943, he injured his right eye 
while stationed at Ft. Thomas, Kentucky.  He asserts that he 
was injured in the right eye when rifle recoil fractured his 
glasses, causing glass fragments to cut his right eye and 
bleed.  He stated that he was hospitalized for several days 
at Ft. Thomas.  In support of his contentions, he has 
submitted three buddy statements.  The statements confirm the 
Veteran's assertion of right eye injury around March 1943, 
while at the shooting range.  The statements indicate that 
his right eye was injured, that his glasses were broken, and 
that he was taken to the hospital.

The Veteran also asserts that his service records are not 
complete because there was a discrepancy in his serial 
number.  In addition, he alleges that his commanding officer 
was a poor record keeper and may have lost the medical 
records pertaining to his eye injury.  Furthermore, the 
Veteran claims that his left eye was strained in order to 
compensate for the right eye disability and therefore, his 
left eye disorder is due to his right eye disorder.

With regard to the Veteran's assertion that there are 
additional STRs from 1943, it is noted that in June 1952, the 
RO made a request for all available STRs.  The RO 
specifically indicated that there was an allegation of an eye 
condition which was treated at Ft. Thomas, Kentucky, in March 
1943.  The Army serial number recorded on this request was 
the same serial number noted on the veteran's DD Form 214.  
In July 1952, all of the Veteran's STRs were submitted to the 
RO.  It was noted that there were no additional medical 
records.

In a May 1952 letter, G.W.N., M.D., a private 
ophthalmologist, reported that he had treated the Veteran in 
October 1949.  At that time, he found that the Veteran's 
uncorrected vision to be light projection only in the right 
eye, and 20/140 in the left.  With best correction, the 
doctor was able to give him light projection in the right eye 
and 20/40 in the left.  It was noted that examination showed 
the retina to be torn, and that there was a large area of 
degeneration located centrally over the macula of the right 
eye.  The doctor stated that it would only seem fair that the 
Veteran's vision be checked to determine what acuity he had 
at the time he entered service, because he gave a definite 
history of injury to the right eye, when he was struck by the 
rifle on its recoil.  The Veteran reportedly indicated that 
there was no bleeding at the time of the injury, but that the 
eye was quite sore.  He also reported that three days elapsed 
before he obtained any medical attention.

Dr. G.W.N. stated that his findings today (in May 1952) were 
essentially the same as when the Veteran was seen three years 
ago.  The doctor also stated that the pathology of the 
Veteran's macular degeneration could be due to a countercoup 
blow on the right eyeball, and likewise, it could be a 
typical macular degeneration.  "To be fair to this veteran[,] 
he should be given the opportunity to prove whether or not 
there was any pathology of the eye prior to his alleged 
injury while in the service."

In a March 1965 letter, L.J.M., a private M.D., indicated 
that the Veteran had sustained a cystic degeneration of the 
macula, with secondary retinal hemorrhage of the left eye; 
the date of onset was in February 1965.  The vision in the 
left eye was permanently reduced to 20/100, with an absolute 
central scotoma.  The visual acuity in the right eye was 
finger counting at three feet.  There was no mention of a 
retinal tear in either eye.

April 1965 and July 1966 VA examination reports also did not 
make mention of a retinal tear.  The April 1965 examiner 
diagnosed bilateral compound astigmatism and chorioretinal 
degeneration with macular involvement, probably hereditary in 
nature.  In July 1966, the Veteran was reported to be blind.  

In September 1969, an independent medical examination (IME) 
was conducted.  After review of the Veteran's entire file, 
the examiner diagnosed the veteran with: 1) compound myopic 
astigmatism; 2) myopic degeneration of the maculae and 
choroids of both eyes; and 3) legal blindness secondary to 
diagnosis number two.  After a thorough explanation of the 
Veteran's condition, the examiner indicated that the 
condition in each eye was the same, although they varied in 
time of onset.  The examiner also stated that if the right 
eye disorder were due to trauma to the macula or choroids, it 
would have been immediately apparent.  In making this 
determination, the examiner accepted the Veteran's assertion 
as to the injury to the right eye; he indicated that the 
Veteran's allegation of the injury was indirectly confirmed 
by the January 1944 treatment report, which made reference to 
an injury the previous year.

The IME examiner also noted that Dr. G.W.N., mentioned a tear 
in the retina, which was never mentioned in subsequent 
examination reports.  Likewise, there was no mention of a 
retinal detachment that might have been due to a tear.  The 
examiner stated that it was his opinion that Dr. G.W.N.'s 
observation was incorrect and may have been assumed, or, the 
degenerative changes may have assumed the appearance of a 
tear.  The examiner then concluded that there was no other 
likely etiology of the condition described in each eye other 
than myopic degeneration of the macula.  The examiner also 
found that the Veteran's left eye disorder was not 
sympathetic ophthalmia; that is, the left eye disorder was 
not caused by the right eye disorder.  The examiner stated 
that the condition in the Veteran's left eye in no way 
resembled the findings in sympathetic ophthalmia, which was a 
smoldering inflammation involving all of the uveal tract 
including the iris, ciliary body, and choroids.

A November 1966 treatment report from another private 
physician, S.M.W., M.D., which was submitted after the above-
mentioned IME examination was conducted, indicates that the 
Veteran reported that his vision was good until 1943, when 
the recoil of a gun broke his glasses.  He was hospitalized 
for two days, during which time small pieces of glass were 
picked out of the cul-de-sac.  This doctor diagnosed the 
Veteran with bilateral chorioretinal scars with peripheral 
discrete chorioretinal lesions.  He stated that this would 
qualify as an ocular histoplasmosis by current standards, 
although other diagnoses may be considered as well.  It 
could, of course, be a simple hemorrhagic macular 
degeneration bilaterally, occurring first in the right eye, 
and later in the left.

A February 1999 letter from private ophthalmologist, J.C.J., 
O.D., indicates that he saw the Veteran in January 1999.  The 
doctor noted that the Veteran reported an injury to the right 
eye in 1943, involving rifle recoil which shattered a 
spectacle lens and caused lacerations to the eye and adnexa.  
Ophthalmoscopy showed obliterated posterior poles of both 
eyes, parapaillary atrophy OU, and scattered punched out 
retinal lesions peripherally OU.  The doctor stated that the 
Veteran was functionally blind, the right eye as a result of 
the injury the veteran suffered, with both eyes now affected 
by cataracts and age-related macular degeneration.  In 
addition, he wrote a letter to a congressman, advising that 
the Veteran was blind, in part due to an injury received in 
service in 1943, and asked the congressman assist the Veteran 
with his claim.

Report of a May 2001 VA examination indicates that the 
Veteran gave a history of a right eye injury during service 
from a recoiling rifle.  During this accident, his eyeglasses 
shattered, and he had a black eye. He stated that he was 
neither hospitalized nor underwent any surgery after the 
injury.  After examination, he was diagnosed with advanced 
degeneration of the retina, including macula in both eyes, 
which adequately explained his present level of vision.  The 
examiner also indicated that the Veteran had myopic 
astigmatism, and preretinal hemorrhage in the left eye, which 
appeared to be of recent origin.

The examiner commented that he had reviewed the medical 
record.  The examiner noted Dr. G.W.N.'s mention of a retinal 
tear, but found that it was doubtful that the Veteran ever 
had any significant retinal tear.  The examiner also stated 
that the extensive degenerative changes in the eyes were 
highly unlikely to be the result of the trauma described by 
the Veteran.  In addition, the pathology of his left eye was 
highly unlikely to have been caused by the pathology in his 
right eye.

In a May 2002 letter, R.R., M.D., a private physician, states 
that the Veteran was examined in April 2002, at which time he 
reported having had a contusion to the right eye in March 
1943, when a rifle coil shattered his glasses.  He was 
reportedly taken to the hospital; however, this doctor was 
not aware of the result of the examination or any of the 
immediate follow-up visits.  The Veteran also reported that 
by 1947, his visual acuity in the right eye was definitely 
reduced.  In addition, he reported that his visual acuity in 
the left eye began to fail in 1966.  The examiner concluded 
that the Veteran's reduced visual acuity in the right eye was 
due to an original service related injury, now over-layed by 
a retinal degeneration.  The reduced visual acuity in the 
left eye was due to retinal degeneration.

As per a Board remand decision in August 2004, additional 
attempt was made to obtain pertinent STRs.  A negative 
response was received in November 2004 from the National 
Personnel Records Center (NPRC).  

When examined by two VA physicians in December 2004, the 
Veteran gave a history of ocular trauma during service and 
related that he had poor vision as a result.  The Veteran 
reported that he was hit from recoil while firing a rifle 
during service.  Since then, he had experienced a progressive 
decrease in vision.  He reported that he was classified as 
legally blind in the right eye in 1945 upon discharge.  Since 
then, his vision had worsened.  He also reported that he had 
had progressive loss of vision in the left eye and was 
diagnosed as legally blind in the left eye in 1964.  He said 
that an out-of-state ophthalmologist diagnosed him with 
macular degeneration in the left eye.  Recently, he noted a 
slow progressive decrease in remaining vision in the last 
several years.  He denied ocular pain.  He denied any 
photopsia, new floaters, or worsening metamorphopsia.  

The examiners' report noted that post ocular history included 
right eye trauma and possible macular degeneration, in the 
left eye.  Following physical examination, the examiners' 
impressions included that the Veteran had bilateral 
chorioretinal macular scars.  The differential diagnosis of 
this included age-related macular degeneration with 
equatorial cobblestoning to explain the supramacular lesions.  
Similarly, a fundal atrophic dystrophy could not be ruled 
out.  It was unlikely that the current presentation was 
sequela of ocular trauma.  

On an addendum dated in March 2005, one of the VA examiners 
who conducted the December 2004 examination, noted that the 
Veteran's claims file was reviewed.  The examiner noted that 
the Veteran's corrected visual acuity was 20/30 in both eyes 
on enlistment physical, and therefore, the condition in the 
right eye was not present at time of enlistment.  He also 
stated that the reported trauma could have been directly 
related to the documented macular scarring and retinal 
detachment.  He also stated that the Veteran had documented 
episodes of central chorioretinitis with bilateral 
chorioretinal scarring of the macular of unclear etiology.  
Although the examiner reported a possibility that the 
Veteran's macular scarring and retinal detachment were in 
direct relation to a reported trauma, there remained no 
evidence of this reported trauma during his active military 
service, and he also reported that his current presentation 
was not the result of ocular trauma.  

Additional addendum dated in January 2006 was provided by 
another VA examiner.  This examiner noted that the claims 
file was reviewed.  The examiner noted that the bilateral 
chorioretinal macular scars could be related to age-related 
macular degeneration with equatorial cobblestoning.  This 
diagnosis would be highly unlikely in a 25 years old male, at 
which point his visual acuity did decline.  Therefore, it was 
the examiner's pinion that the macular scar and area of 
degeneration located centrally over the macula may indeed 
have overlying age-related macular degeneration, but due to a 
temporal relation with immediate decline in vision following 
the trauma, the macular scar was most likely caused by a 
result of that trauma in 1943 due to the rifle recoil to his 
right eye.  

Active service sick/morning reports from 1943 were added to 
the record in 2006.  A February 20, 1943, morning report 
reflects that the Veteran was treated on that date, but no 
mention of an eye injury was recorded.  

An April 2004 report as provided by J.C.J., O.D., was added 
to the record in January 2007.  In that report, the examiner 
noted that the Veteran was legally blind in both eyes due to 
the retinal damage present in each eye.  He also had nuclear 
sclerotic cataracts in both eyes.  At this time, the examiner 
recommended that the Veteran consider phakoemulsification and 
intraocular lens implants followed by a low vision 
evaluation.  

Once again pertinent STRs (under additional service numbers 
as provided by the Veteran) were requested from the NPRC in 
2007.  NPRC responded and could not confirm the existence of 
such records, only the fact that if such records had been 
stored at the center, they were destroyed as they were in an 
area destroyed by fire.  

Additional VA eye examination was conducted in July 2008.  
The examiner was asked to opine if any eye disorder of the 
Veteran's clearly and unmistakably existed prior to service, 
and, if so, whether it was clearly and unmistakably evident 
that the disorder was not aggravated in service beyond its 
natural progress.  The examiner diagnosed the Veteran with 
legal blindness due to myopic degeneration and dense 
cataracts in both eyes.  The examiner opined that the 
bilateral vision blur was as likely as not due to or 
aggravated by a service-connected condition.  Rationale for 
opinion was that the Veteran had a preexisting myopic 
degeneration with trauma of the right eye in 1943 while in 
service, exacerbating subsequent loss of vision.  

The July 2008 VA examination was returned as inadequate in 
that, in part, the examiner did not make clear what was meant 
by vision blur.  Also the RO did not understand why the 
examiner was suggesting problems with both eyes as being 
related to service when the Veteran only reported injuring 
the right during service.  Upon additional VA examination in 
August 2008, another examiner diagnosed the Veteran with 
large chorioretinal macular scars in both eyes, nuclear 
sclerotic cataracts in both eyes, myopic astigmatism in the 
right eye, and mixed astigmatism in the left eye.  The 
examiner opined that the eye disorder did not clearly and 
unmistakably exist prior to service.  

The August 2008 VA examination was returned as inadequate 
because the examiner failed to provide any supporting 
rationale for her opinion especially in light of what the 
STRs showed.  For example, it was noted that the STRs show 
that the Veteran entered active military service with 
decreased visual acuity in both eyes which was corrected to 
20/30 bilaterally with glasses.  Inservice records from 1941 
and 1942 showed that he had an astigmatism which existed 
prior to service.  Injury to the right eye was noted in 1944.  
At time of separation, the Veteran had vision corrected to 
20/40 in the right eye and 20/50 in the left eye.  Inasmuch 
as he entered active military service with decreased visual 
acuity and the need for glasses, a history of wearing glasses 
since he was a child, and military physicians who indicated 
congenital defective vision and astigmatism which preexisted 
service, it was necessary for the examiner to provide 
rationale to support her opinion that an eye disorder did not 
clearly and unmistakable exist prior to service.  Also, since 
the Veteran was diagnosed with multiple eye conditions, it 
was necessary for the examiner to identify which eye 
condition(s), and for which eye, she believed did not 
preexist service and had its onset in service.  

In a late August 2008 addendum, the examiner stated that 
glasses alone did not "compromise" a visual disorder, 
especially when the Veteran's correctable visual acuity was 
20/30.  Based on the enlistment record showing visual acuity 
of 20/30, the examiner opined that the Veteran's current eye 
disorder of bilateral large chorioretinal macular scars did 
not clearly and unmistakably exist prior to service.  
According to the examiner, the Veteran's nuclear sclerotic 
cataract was age-related and a normal consequence of advanced 
age.  Furthermore, refractive error (myopic astigmatism) did 
exist prior to service, but did not cause decreased corrected 
visual acuity.  

As the examiner failed to identify which eye condition 
preexisted military service or had their onset during 
service, the examination was returned once again.  In a VA 
addendum in September 2008, the VA examiner stated that she 
was unable to determine if the Veteran's myopic astigmatism 
was aggravated in service beyond its natural progress.  She 
added that there was no scientific way to predict whether the 
myopic astigmatism would have progressed in or out of 
service.  The examiner was unable to indicate when the 
Veteran's bilateral large chorioretinal macular scars had 
their onset.  With respect to bilateral nuclear sclerotic 
cataracts, the examiner stated that this condition had its 
onset after the period of active military service and was not 
related to such, but rather, was associated with age.  

The Veteran testified in support of his claim in March 2009.  
He reiterated that his right eye vision deteriorated 
following the injury during service.  

Analysis

Right Eye

As noted earlier, congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 specifically indicates that 
refractive error of the eye, is not diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.  

The above medical evidence suggests that the in-service 
injury to the right eye resulted in aggravation of the 
preexisting myopic astigmatism (refractive error) and 
possibly acceleration of macular degeneration in the right 
eye.  The record reflects continuing complaints since the 
time of injury of increased vision loss in that eye, and 
while it is not medically clear whether the inservice right 
eye injury actually caused increased vision loss, it is 
certainly arguable based on the contradictory opinions as 
provided in the years hence the injury. The grant of the 
Veteran's claim of service connection for right eye vision 
loss is based on the reasonable inference from the medical 
evidence of record that the in-service injury to the right 
eye resulted in aggravation of the preexisting myopic 
astigmatism causing vision loss beyond the natural 
progression.  In reaching its decision, the Board also 
recognizes that present blindness is the right eye is 
primarily due to retinal detachment and cataracts, which are 
age-related and not a product of the in-service injury. The 
extent of vision loss due to aggravation of the pre-service 
myopic astigmatism and possible acceleration of macular 
degeneration is a rating question best left to ophthalmologic 
examination.  Accordingly, right eye disability, claimed as 
vision loss, warrants service connection, to the extent 
indicated.  As to this issue, the evidence is so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.102 (2008).  


Left Eye

As to the claim of service connection for left eye 
disability, claimed as vision loss, the claim is denied.  It 
is clear that the Veteran entered service with a bilateral 
refractive error as corroborated in his STRs.  What is not 
shown in the left eye, in 
contrast to the right eye, is reasonable inference that his 
vision in this eye was aggravated beyond the natural 
progression.  Specifically, it is noted that his entrance and 
exit best corrected visual acuity in the left eye was not 
much different.  Moreover, while he was seen during service 
for a right eye injury, no such injury or treatment is 
indicated in the left eye.  There simply is no report of left 
eye problems (other than the preexisting refractive error) 
until years after service.  It would be pure speculation to 
find a nexus between post service left eye scars and 
cataracts when such were not reported until years after 
service.  

Moreover, an IME examiner in 1969 also found that the 
Veteran's left eye disorder was not sympathetic ophthalmia; 
that is, the left eye disorder was not caused by the right 
eye disorder.  The examiner stated that the condition in the 
Veteran's left eye in no way resembled the findings in 
sympathetic ophthalmia, which was a smoldering inflammation 
involving all of the uveal tract including the iris, ciliary 
body, and choroids.

Thus, service connection for left eye disability, claimed as 
vision loss, is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim.  


ORDER

With resolution of reasonable doubt in the Veteran's favor, 
service connection for right eye disability, claimed as 
vision loss, is granted.  

Service connection, however, for left eye disability, claimed 
as vision loss, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


